Citation Nr: 1032771	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from February 1945 to January 1949 
and from June 1955 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 4, 2009, the Veteran's bilateral hearing 
loss was manifested by level "IV" hearing in the left ear and 
level "II" hearing in the right ear.

2.  Giving the Veteran the benefit of the doubt, effective 
November 4, 2009, bilateral hearing loss was manifested by level 
"II" hearing in the left ear and level "XI" hearing in the 
right ear.


CONCLUSIONS OF LAW

1.  Prior to November 4, 2009, the criteria for a compensable 
rating for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100, 
and Tables VI, VIA, VII (2009).  

2.  Effective from November 4, 2009, the criteria for a 10 
percent rating, but no higher, for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 4.86, 
DC 6100, and Tables VI, VIA, VII (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice was 
presumed prejudicial and must result in reversal unless VA showed 
that the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of the 
notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (2007).  However, the U.S. Supreme Court recently 
reversed that decision based on a finding that the Federal 
Circuit's framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a 
mandatory presumption of prejudicial error in every instance of 
defective VCAA notice was inappropriate and that determinations 
concerning harmless error should be made on a case-by-case basis.  
Id.  In addition, the Supreme Court rejected the Federal 
Circuit's reasoning, in part, because the Federal Circuit's 
framework required VA, not the claimant, to explain why the error 
was harmless, which is contrary to the general rule in non-
criminal cases that the party that seeks to have a judgment set 
aside due to an erroneous ruling bears the burden of showing that 
prejudice resulted.  Id. at 1705-06.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with the 
analysis for determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where there 
is a defect in the content of VCAA notice, it may be established 
that such error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the notice 
was not frustrated.  See Sanders, 487 F.3d at 889.  Such a 
showing may be made by demonstrating, for example, (1) that the 
claimant had actual knowledge of what was necessary to 
substantiate the claim and that the claim was otherwise properly 
developed, (2) that a reasonable person could be expected to 
understand from the notice what was needed to substantiate the 
claim, or (3) that the benefit could not be awarded as a matter 
of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46.  Actual 
knowledge may be established by statements or actions by the 
claimant or the claimant's representative demonstrating an 
awareness of what is necessary to substantiate his or her claim.  
Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  Because reversal is warranted only if an error affects 
the essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the claim 
served to render any pre-adjudicatory VCAA notice errors non-
prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In the case of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), 
the Federal Circuit held that "the notice described in 38 U.S.C. 
§ 5103(a) need not be specific."  Similarly, while a Veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in April 2007, prior to the 
initial RO decision that denied the claim in September 2007.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  The April 2007 VCAA 
notice letter further advised the Veteran that his statements as 
well as medical and employment records could be used to 
substantiate his claim, and the Veteran can reasonably be 
expected to have understood the applicable diagnostic codes 
provided in September 2008 correspondence, the May 2009 statement 
of the case, and the November 2009 supplemental statement of the 
case.  Thus, given the April 2007, September 2008, May 2009, and 
November 2009 correspondence from VA, the Veteran is expected to 
have understood what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements and 
correspondence.  Specifically, at the time of his VA audiological 
examination in September 2007, the Veteran indicated that he had 
difficulty hearing female voices, in noise, and in groups, and 
sometimes was able to hear but not understand.  Similarly, at his 
VA examination in November 2009, he reported difficulty hearing 
in all situations.

In summary, the Board finds that the above statements and 
evidence demonstrate the Veteran's knowledge that demonstrating a 
worsening of his bilateral hearing loss was necessary to support 
his claim, with particular emphasis on an adverse impact on his 
employment.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this regard, the record contains service, private, and VA 
treatment records.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  The 
Veteran was also afforded two VA examinations in order to assess 
the severity of his bilateral hearing loss, and neither the 
Veteran nor his representative has argued that either of these VA 
examinations is inadequate for rating purposes.  In addition, to 
the extent the case of Martinak v. Nicholson, 212 Vet. App. 447, 
455 (2007), requires that VA examination results must fully 
describe the functional effects caused by the Veteran's hearing 
disability, as was noted above, the September 2007 examiner 
specifically noted that the Veteran's bilateral hearing loss made 
it difficult for him to hear female voices, in noise, and in 
groups, and that he was sometimes able to hear but not 
understand.  Additionally, at the November 2009 VA examination, 
the Veteran reported difficulty hearing in all situations.  
Consequently, the Board finds that a remand for further 
examination is not warranted.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to a Compensable Rating for Bilateral Hearing 
Loss

Entitlement to service connection for bilateral hearing loss was 
granted in a January 2003 rating decision and a noncompensable 
rating was assigned, effective February 2002.  The Veteran filed 
his current claim for increased rating in April 2007 and such was 
subsequently denied in the September 2007 rating decision now on 
appeal.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 4.1, 
4.2).  Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the state 
of the disability from the time period one year before the claim 
was filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  As discussed below, the record reflects 
that the Veteran's right ear hearing loss increased significantly 
as of his VA examination on November 4, 2009, and as discussed 
more fully below, he is entitled to an increased rating from the 
date of that examination forward.    

VA audiological examination in September 2007 revealed that the 
Veteran reported decreased hearing and that he had difficulty 
hearing female voices, in noise, and in groups, and was sometimes 
was able to hear but not understand.  Pure tone thresholds were 
20, 30, 40, 65, and 85 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, on the right, and 30, 35, 60, 60, and 
60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, on the left.  Pure tone threshold averages were 55 
on the right and 53.75 on the left.  Word recognition scores were 
88 percent on the right and 76 percent on the left.  The 
diagnosis was normal to severe sensorineural hearing loss on the 
right, and mild to moderately severe sensorineural hearing loss 
on the left.

An April 2008 private medical statement reflects that the 
Veteran's hearing was unchanged from his test in 2007 with 
respect to the left ear, but that he now had essentially a 
profound hearing loss with 0 percent discrimination on the right 
side.  Audiometric examination at that time was conducted using 
the "W22" test, and not the Maryland CNC test.  

A VA outpatient record from January 2009 notes that further 
examination was conducted at that time due to the private 
examination findings from April 2008.  There is no indication 
that a Maryland CNC test was conducted at the time of this 
evaluation.  

VA audiological examination on November 4, 2009, revealed that 
the Veteran reported decreased hearing and that he had difficulty 
hearing in all situations.  It was also noted that the Veteran 
had a history of a head injury from a fall in 2007-2008, with a 
subsequent sudden change in hearing in the right ear, as per the 
Veteran's VA records.  Pure tone thresholds at this time were 85, 
80, 75, 85, and 100 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, on the right, and 25, 40, 60, 60, and 60 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, 
on the left.  Pure tone threshold averages were 85 on the right 
and 55 on the left.  Word recognition scores were 84 percent on 
the left and noted as incapable of being tested on the right 
(later explained in a March 2010 addendum report as being 
equivalent to a 0 percent score due to the Veteran's inability to 
understand any of the words from the CNC word list on November 4, 
2009, and again on March 17, 2010).  The diagnosis was severe to 
profound sensorineural hearing loss on the right, and normal to 
moderately severe sensorineural hearing loss on the left.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The

determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information and 
lay and medical evidence that is of record.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Board 
shall give the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by pure tone threshold averages, 
within the range of 1000 to 4000 Hertz and speech discrimination 
using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of 
the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The pure tone threshold averages and the Maryland CNC 
test scores are given numeric designations which are then used to 
determine the current level of disability based upon a pre-
designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 
(2009).  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 
(2009).  One of the provisions provides that an individual who 
manifests pure tone thresholds of 55 decibels or more in each of 
the specified frequencies (1000, 2000, 3000 and 4000 Hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical. 38 C.F.R. § 4.86(a) 
(2009).  The other provision provides that, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the higher Roman numeral designation under 
Table VI or Table VIa will be established, and the numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2009).

Relevant to the period prior to November 4, 2009, the only 
examination results that may be used for rating purposes were 
obtained at the September 2007 VA audiological examination, which 
reflects right and left ear pure tone threshold averages of 55 
and 53.75 decibels, respectively, with speech recognition of 88 
percent on the right and 76 on the left.  This corresponds to a 
numeric designation of "II" in the right ear and "IV" in the left 
ear.  Table VI in 38 C.F.R. § 4.85 (2009).  These combined 
numeric designations then result in a noncompensable rating under 
Table VII.  38 C.F.R. § 4.85, Table VII (2009).  It should be 
noted that, while the Board is permitted to interpret the private 
audiometric graph from April 2008 in its role as fact finder, it 
may not be used for rating purposes as the speech recognition 
portion of the examination was conducted using the "W22" test, 
those results may not be used for VA benefits purposes.  See 
38 C.F.R. § 4.85 (2009); Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  Additionally, at the time of the Veteran's January 2009 
VA treatment, there is no indication that a Maryland CNC test was 
performed in connection with his audiometric evaluation.  As 
such, it may  not be used for rating purposes.  Id.  There is 
also no certification in this case of language difficulties or 
inconsistent speech audiometry scores with respect to the 
September 2007 examination so as to allow consideration of the 
numeric designations contained in Table VIa (see 38 C.F.R. § 
4.85(c) (2009)).

The results of the September 2007 audiology examination also show 
that the Veteran manifests pure tone thresholds of less than 55 
decibels at the 1000 Hertz frequency bilaterally, and at 2000 
Hertz on the right.  Therefore, the provisions of 38 C.F.R. § 
4.86(a) are not applicable to either ear.  Furthermore, the 
provisions of 38 C.F.R. § 4.86(b) are not applicable as neither 
ear has exhibited pure tone thresholds 30 or less at 1000 Hertz 
and 70 or more decibels at 2000 Hertz.

In summary, the Board finds that the evidence of record prior to 
November 4, 2009, preponderates against a compensable rating for 
the Veteran's hearing loss at any point since the filing of the 
Veteran's claim in April 2007.  In so holding, the Board has 
considered the Veteran's descriptions of his hearing loss 
disability, but finds that the most probative evidence concerning 
the level of severity of this disorder consists of the 
audiometric testing results in the record.  See Lendenmann, 3 
Vet. App. at 349.  While the evidence of record indicates that 
the Veteran was using hearing aids during this time period, the 
schedular rating makes proper allowance for his improvement in 
hearing.  See 38 C.F.R. § 4.85(a) (2009).  There is no doubt to 
be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

Turning to the period on and after November 4, 2009, the findings 
from the VA examination on that date revealed right and left ear 
pure tone threshold averages of 85 and 55, respectively, with 
speech recognition of 84 percent on the left and noted as 
incapable of being tested on the right (later explained in a 
March 2010 addendum report as being equivalent to a 0 percent 
score due to the Veteran's inability to understand any of the 
words from the CNC word list on November 4, 2009, and again on 
March 17, 2010).  This corresponds to a numeric designation of 
"XI" in the right ear and "II" in the left ear.  Table VI in 38 
C.F.R. § 4.85 (2009).  These combined numeric designations then 
result in a 10 percent rating under Table VII.  38 C.F.R. § 4.85, 
Table VII (2009).  It should be noted that although the Board may 
alternatively consider the application of Table VIA for the right 
ear due to hearing thresholds in excess of 55 between 1000 and 
4000 Hertz, this would result in a lower numeric designation of 
"VIII."  In addition, the Veteran's hearing thresholds in the 
left ear do not warrant application of either 38 C.F.R. § 4.86(a) 
or (b).  

The Board would also like to point out that, while the RO 
concluded that the increased right ear hearing loss first noted 
on examination on November 4, 2009, could not be considered for 
VA rating purposes, as a result of the lack of medical evidence 
that would permit the Board to properly assess the part of that 
loss that is service-related and the part that is not, the Board 
must give the Veteran the benefit of the doubt, and find that all 
of the Veteran's right ear hearing loss may be considered for 
rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
service-connected condition and a nonservice-connected condition, 
the provisions of 38 C.F.R. § 3.102 mandate that all signs and 
symptoms be attributed to the service-connected condition).  

Therefore, giving the Veteran the benefit of the doubt, the Board 
finds that, effective from November 4, 2009, the Veteran's 
bilateral hearing loss warrants a 10 percent rating, but no 
higher.  See Hart, supra.

The Board would point out that the rating schedule represents as 
far as practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 C.F.R. 
§ 3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hearing loss cause bilateral hearing loss that reportedly makes 
it difficult for the Veteran to hear female voices, in noise, and 
in groups, and that the Veteran was sometimes able to hear but 
not understand.  Such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU was not expressly raised by the Veteran or 
reasonably raised by the record.  In this regard, while the 
Veteran is currently unemployed, the record does not show, and 
the Veteran does not contend, that his bilateral hearing loss 
renders him unemployable.  Therefore, the Board determines that a 
claim for TDIU has not been raised by the Veteran or the evidence 
of record.

In sum, the Board finds that the preponderance of the evidence is 
against a compensable rating for the Veteran's bilateral hearing 
loss prior to November 4, 2009; however, as of such date, an 
increased rating of 10 percent is warranted for such disability.  
The Board, however, finds that the preponderance of the evidence 
is against the Veteran's claim for a rating in excess of 10 
percent for his bilateral hearing loss for the period after 
November 4, 2009.  In denying a rating in excess of 10 percent, 
the Board finds the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Prior to November 4, 2009, entitlement to a compensable rating 
for bilateral hearing loss is denied.

Effective from November 4, 2009, entitlement to a 10 percent 
rating, but no higher, for bilateral hearing loss is granted, 
subject to the statutes and regulations governing the payment of 
monetary benefits.  




____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


